             Case 5:20-cv-00824-FB Document 8 Filed 10/26/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

GREATER EDWARDS AQUIFER                            )
ALLIANCE,                                          )
                                                   )
        Plaintiff,                                 )
                                                   )
V.                                                 )       CIVIL ACTION NO. SA-20-CA-824-FB
                                                   )
                                                   )
LENNAR HOMES OF TEXAS LAND                         )
AND CONSTRUCTION, LTD.,                            )
                                                   )
       Defendant.                                  )

      ORDER GRANTING MOTION FOR ENTRY OF AGREED CONSENT DECREE

        Before the Court is the parties’ Motion for Entry of Agreed Consent Decree (docket no. 4), along

with the parties’ Consent Decree (docket no. 7) and the advisory indicating that the “United States has

reviewed the proposed consent judgment in this action and does not object to its entry by this court”

(docket no. 6). After careful consideration, of the motion, the proposed consent decree, the advisory

and the entire record in this case, the Court is of the opinion that the motion should be granted.

        IT IS THEREFORE ORDERED that the parties’ Motion for Entry of Agreed Consent Decree

(docket no. 4) is GRANTED such that the Consent Decree (docket no. 7) shall be filed as ENTERED

as part of the record in this case.

        It is so ORDERED.

        SIGNED this 26th day of October, 2020.


                                        _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE
